Citation Nr: 1417676	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome.

2.  Propriety of the amount of Department of Veterans Affairs compensation benefits payments withheld for the purpose of recouping military drill pay for Fiscal Year 2009.  

3.  Entitlement to an earlier effective date for a temporary total evaluation for right ankle surgery.

4.  Entitlement to an earlier effective date for the grant of service connection for a right ankle sprain with residual impingement syndrome.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005, and from October 2007 to October 2008.  She also had periods of service with the Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.

The issues of the propriety of the amount of VA compensation benefits payments withheld for the purpose of recouping military drill pay for Fiscal Year 2009, entitlement to earlier effective dates for the grants of service connection for a right ankle sprain with residual impingement syndrome and a temporary total evaluation for right ankle surgery, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period under review (which excludes an already established period of temporary total evaluation from August 20, 2009 to September 30, 2009), the Veteran's right knee patellofemoral pain syndrome has been manifested by extension of no less than 10 degrees and flexion of no less than 95 degrees, with no objective evidence of instability, subluxation, or dislocated semilunar cartilage.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated May 2009.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service VA treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Veteran's service-connected right knee patellofemoral pain syndrome (hereinafter, "right knee disability") is currently assigned a 10 percent disability rating under Diagnostic Code (DC) 5299-5260.  38 C.F.R. § 4.71a.  Service connection was initially established in an April 2005 rating decision.  The increased rating claim at issue here was submitted in May 2009.  As previously noted, the period under review is exclusive of an already established temporary total evaluation from August 20, 2009 to September 30, 2009.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The United States Court of Appeals for Veterans Claims clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, DCs 5256 through 5263.  At the outset, the Board notes that the Veteran is not shown to have ankylosis (DC 5256), impairment of the tibia and fibula (DC 5262) or genu recurvatum (DC 5263), so those DCs are inapplicable. Symptomatic removal of semilunar cartilage (DC 5259) is also inapplicable, as the Veteran has not had her menisci removed.  The Board also notes that the Veteran has not been diagnosed with arthritis of the right knee, so the DCs pertaining to arthritis are not for application here.  The other DCs that are potentially relevant, or that are based on symptoms specifically reported by the Veteran in this case, are set forth below.

Under DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under DC 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Under DC 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion (ROM) for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

A precedent opinion of the VA's General Counsel has held that separate ratings under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In February 2009, the Veteran presented to a VA medical center complaining that her right knee had been swollen and painful since a fall on January 17, 2009.  She denied locking or buckling.  X-ray imaging revealed no abnormalities aside from mild soft tissue swelling, and an MRI revealed no injury to the menisci, ligaments, bones, or cartilage.  The reviewer indicated that the history of the Veteran's symptoms and the examination findings were consistent with patellofemoral pain.  In April 2009, the Veteran returned for follow-up, indicating she was unable to fully bend her knee.  Upon physical examination, the examiner noted passive ROM of the right knee from 0 to 130 degrees, with active ROM from 10 to 110 degrees.  The knee was noted to be stable to varus and valgus stress.  The examiner stated that the Veteran's knee was very tender to palpation along the medial joint line and medial tibial plateau.  MRI notes indicated possible medial meniscocapular injury.  The examiner ordered a steroid injection, and recommended a diagnostic knee scope if the injection proved helpful.

In June 2009, the Veteran was afforded a VA knee examination in connection with her increased rating claim.  At that time, she reported constant inner knee pain, as well as weakness, stiffness, swelling, and fatigability.  She denied heat, redness, giving way, lack of endurance, locking, or dislocation.  Upon physical examination of the right knee, the examiner noted tenderness and guarding of movement, but no edema, effusion, weakness, redness, heat, or subluxation.  There was also no locking pain, genu recurvatum, or crepitus.  ROM testing revealed flexion to 95 degrees, with pain at 95 degrees, and extension to 0, with pain at 0 degrees.  The examiner noted that repetitive motion testing caused additional pain, but no fatigue, weakness, lack of endurance, incoordination, or additional limitation of ROM.  X-ray studies were normal.

On August 20, 2009, diagnostic arthroscopy and debridement was performed on the Veteran's right knee.  The operation report indicated that, prior to the procedure, the Veteran denied any locking, buckling, or giving way of her right knee.  Postoperatively, the report noted that there were no tears in the Veteran's meniscus.  In June 2010, the Veteran was seen in the orthopedic clinic for follow-up.  At that time, it was noted that she had been doing well, but had occasional patella pain and some occasional popping.  ROM was noted to be 0 to 135+.  The examiner reported that the knee was stable, with no indication of a meniscus tear, and no joint line tenderness.  The Veteran was instructed to continue strengthening her quadriceps muscle.

The Veteran was afforded a second VA knee examination in February 2012.  At that time, she indicated that her knee improved after her 2009 surgery, but that it later gave way on her, causing her to fall and twist her ankle.  She did not indicate subluxation or dislocations of the patella, and stated she was not taking any medication for her knee or using any type of brace.  Upon ROM testing, the Veteran demonstrated right knee flexion to 130 degrees, with no objective evidence of painful motion.  Repetitive motion testing revealed no additional limitation of degree of flexion.  The examiner used repetitive motion testing to determine the Veteran's right knee extension, and reported extension to 0 degrees.  Regarding functional loss, the examiner noted less movement than normal and crepitus from 30 to 40 degrees during repetitive ROM testing.  The Veteran had pain and tenderness to palpation.  All muscle strength and joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, or of a meniscal condition.  The Veteran's 2009 arthroscopic knee surgery was noted, but the examiner indicated there were no residual signs or symptoms due to the surgery, aside from an asymptomatic scar.  Diagnostic testing did not reveal degenerative or traumatic arthritis, or patellar subluxation.  The examiner concluded that the Veteran had a stable knee, and that what she perceived as "giving way" was likely caused by a mild catching sensation present from 30 to 40 degrees of flexion.

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted at any time during the period under review.

At no time during the course of the appeal has right knee flexion been limited to a compensable degree.  Right knee extension has been full, excepting during active ROM testing at an April 2009 appointment, at which time the Veteran's extension was limited to 10 degrees.  However, limitation of extension to 10 degrees warrants no more than a 10 percent rating.  Moreover, as the evidence shows that the Veteran's limitation of flexion at no time supports even the noncompensable rating under DC 5260, separate ratings for limitation of flexion and extension are not warranted.  See VAOPGCPREC 9-2004.

The Board further finds that a higher or additional rating is not warranted under any other DCs.  Although the Veteran has repeatedly indicated that her knee is unstable and gives way, and has also reported dislocation of her kneecap, objective subluxation or instability has not been noted at any time during the period on appeal.  In fact, the February 2012 VA examiner noted that the knee was stable.  Therefore, a higher rating could not be obtained under DC 5257.  Although the Veteran has also stated in the record that her meniscus was torn, there is no objective evidence of dislocated or removed semilunar cartilage, and the surgeon who performed her 2009 procedure specifically confirmed there were no tears in her meniscus.  DCs 5258 and 5259 are, therefore, inapplicable.  As previously stated, the competent evidence also does not show that the Veteran has objective findings of ankylosis of the right knee or malunion or nonunion of the tibia or fibula.  Thus, DCs 5256 (ankylosis of the knee) and 5262 (impairment of the tibia and fibula) are inapplicable.  Finally, x-ray findings have not shown, and the Veteran has never been diagnosed with, arthritis of the right knee.

The Board acknowledges that the Veteran has reported pain, weakness, popping, and instability of the right knee, and that objective evidence of pain and crepitus following repetitive motion was noted during VA examination.  However, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent rating assigned for the right knee disability.  Accordingly, the Board finds that a 10 percent rating adequately addresses the Veteran's functional impairment and subjective complaints.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. 202 (1995).

Finally, the Board notes that it has considered all of the lay statements of record, including the Veteran's statements regarding the difficulty she experiences walking, standing, running, and performing activities of daily living, as well as her subjective symptoms, including pain, immobility, swelling, weakness, popping, and instability.  However, the Board concludes that the medical findings on examination and during treatment are of greater probative value than lay statements regarding the severity of the Veteran's right knee disability.

In summary, the Board finds that, for the entire period under review (which excludes the time period during which a temporary total evaluation has already been established), a rating in excess of 10 percent is not warranted for the Veteran's right knee disability.

III.  Other Considerations

The Board has considered whether "staged ratings" are for application.  However, the Veteran is not shown to have satisfied the criteria for a rating higher than 10 percent during any discrete range of the period under review, so staged rating is not appropriate.

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that neither the first nor the second Thun element is satisfied here.  The Veteran's service-connected right knee disability is manifested by objective signs and symptoms of pain and some limitation of motion.  Subjectively, the Veteran has primarily complained of pain, immobility, swelling, weakness, popping, and instability.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The DCs in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, including all objective manifestations reported by medical professionals in the instant case, and all manifestations subjectively reported by the Veteran.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability, because the rating criteria reasonably describe her disability level and symptomatology, and provide for higher ratings based on symptoms more severe than those reported by the Veteran.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not suggest that the Veteran's right knee disability has caused marked interference with employment or has resulted in any hospitalizations during the time period under review.  In this regard, the Board again notes that the period under review is exclusive of the time period during which a temporary total evaluation has already been established.  The Board finds, therefore, that even if the Veteran's disability picture was exceptional or unusual, referral would not be warranted in this instance.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome is denied.


REMAND

In a May 2013 rating decision and accompanying notification letter, the RO granted service connection for a right ankle disability, and established a period of temporary total evaluation for right ankle surgery.  It also informed the Veteran that it was withholding a certain amount of VA compensation benefits payments for the purpose of recouping military drill pay for Fiscal Year 2009.  

The Board finds that a June 2013 letter, submitted by the Veteran through her representative, constituted a timely filed notice of disagreement with the propriety of the RO's May 2013 determinations.  However, the Veteran has not been issued a Statement of the Case related to those issues.  Given that the record reflects that the Veteran submitted a timely notice of disagreement, the issues must be remanded so that the Veteran can be issued a Statement of the Case.  38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Additionally, the Veteran has submitted correspondence suggesting that she experienced periods of unemployment related to her service-connected knee and ankle disabilities.  Although it is unclear whether the Veteran was referring to unemployability during two periods of convalescence related to her knee and ankle surgeries, only, or to a longer period of unemployability, the Board will afford the Veteran the benefit of the doubt and find that a claim of entitlement to a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with regard to the Veteran's timely notice of disagreement with the propriety of the amount of VA compensation benefits payments withheld for the purpose of recouping military drill pay for Fiscal Year 2009, and the effective dates assigned for a right ankle sprain and a temporary total evaluation for right ankle surgery.  The Veteran should be informed of the actions necessary to perfect an appeal on those issues.  Thereafter, return the issues to the Board only if an adequate and timely substantive appeal is filed.

2.  Issue a notice letter to the Veteran that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(b) (2013), and that includes an explanation as to the information or evidence needed to establish a claim for TDIU.

Additionally, send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  See M21-1MR, IV.ii.2.F.25.i.

3.  Adjudicate the remaining claims.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


